Exhibit 10.23

 

 

Promissory Note

 

$364,999.50

                                                                                                                               
Chester, West Virginia

                                                                                                                               
September 19, 2001

 

 

                On or before the 19th day of September, 2004, the undersigned
promises to pay to the order of MTR Gaming Group, Inc. the sum of $364,999.50
together with interest at 6.0%, the prime rate in effect on the date hereof.

                The maker, endorsers, sureties, guarantors and assignors of this
note severally waive demand, presentment of payment, protest and notice of
protest, and nonpayment, and agree and consent that the time for its payment may
be extended, or said note renewed from time to time and for any term or terms by
agreement between the holder and any of them without notice, and that after such
extension or extensions, renewal or renewals, the liabilities of all parties
shall remain as if no extension or renewal has been had.  If this note is not
paid when due, and is given to an attorney for collection, or suit filed
thereon, the maker agrees to pay in addition to the unpaid principal and
interest, the costs of collection and reasonable attorney’s fees.

 

 

 /s/  Robert L. Ruben

 

 

Robert L. Ruben

 

 

STOCK PLEDGE AGREEMENT

 

 

                This Stock Pledge Agreement made this 19th of September, 2001 by
and between MTR Gaming Group, Inc., a Delaware corporation (the “Company”), and
Robert L. Ruben ("Pledgor"), an individual.

 

W I T N E S S E T H:

 

                WHEREAS, on September 19, 2001 Pledgor exercised options to
purchase 50,000 common shares of the Company (the “Shares”) for $7.30 per share,
which options were granted Pledgor on May 1, 2001 subject to the Company’s 2001
Stock Incentive Plan (the “Plan”); and


 

                WHEREAS, in return for the Shares, Pledgor delivered to the
Company the sum of $0.50 cash and a Promissory Note (the "Note") pursuant to
which Pledgor agreed to pay the Company the original principal amount of
$364,999.50 plus interest, with payment due in full by the close of business on
September 19, 2004; and

 

                WHEREAS, as security for the Note, Pledgor has agreed to pledge
the Shares pursuant to the terms and conditions set forth below.

 

                NOW, THEREFORE, the parties agree as follows:

 

                1.             The term "Pledged Stock" as used herein shall
mean and include all of the Shares.

 

                2.             (a)           As collateral security for the due
payment of all indebtedness of the Pledgor to the Company under the Note, the
Pledgor hereby pledges, assigns, hypothecates, delivers, and sets over to the
Company all the Pledged Stock, and hereby grants to the Company a security
interest in all the Pledged Stock and in any and all proceeds thereof and
substitutions therefor.

 

                                (b)           Pledgor shall herewith deliver to
the Company any and all stock certificates with respect to the Pledged Stock.

 

                3.             In the event of default by Pledgor under the
Note, the Company, without demand of performance or other demand or notice of
any kind to Pledgor, shall have all rights with respect to the Shares afforded
to a secured party under the Uniform Commercial Code.  Pledgor acknowledges that
the Note remains a full recourse obligation of Pledgor.

 

                4.             Pledgor warrants and represents to the Company
that upon delivery of the Pledged Stock to the Company, this Stock Pledge
Agreement creates and grants a valid lien on and perfected security interest in
the Pledged Stock, subject to no prior security interest, lien, or encumbrance
of any kind.

 

                5.             The Pledgor shall at any time and from time to
time upon the written request of the Company execute and deliver such further
documents and perform such further acts as the Company may reasonably require to
give effect to the purposes of this Stock Pledge Agreement.

 

                IN WITNESS WHEREOF, the parties have caused these presents to be
duly executed and delivered the day and year first above written.


 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

 

 /s/  Edson R. Arneault

 

By:

Edson R. Arneault

 

Its:

President

 

 

 

 

 

 

 

PLEDGOR

 

 

 

 

 

 

 

 /s/  Robert L. Ruben

 

 

By:  Robert L. Ruben

 

 